DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 5-6, 9-12, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. Patent Application Publication US2018/0210802A1 in view of Petersen et al. U.S. Patent Application Publication US2011/0314148A1.
As per claim 1, Anderson teaches a method for detecting and identifying an endpoint management event failure in an endpoint management system, the method comprising: generating event logs at the endpoint management system (¶ 0017-0019); storing in a database log data comprising the generated event logs (¶ 0022-0023); identifying a first set of log data by searching the log data for a first log data type, the first log data type having a data structure that includes: an identifier associated with a user and user information, or an event log chain identifier and an action type (¶ 0025); when the first log data type includes both the identifier associated with the user and the user information, identifying pairs of the identifier associated with a user and the user information in the first set of log data; when the first log data type includes both the event log chain identifier and an action type, identifying pairs of the event log chain identifier and the action type, in the first set of log data; for each of the identified pairs: identifying a second set of log data that includes: when the identified pair includes an identifier associated with the user and the user information, the identifier associated with a user but not the corresponding user information, wherein identifying the second set of log data is performed by searching the log data for event logs that include the one of the identifier associated and when the identified pair includes an event log chain identifier and an action type,  the event log chain identifier but not the corresponding action type, wherein identifying the second set of log data is performed by searching the log data for event logs that include associated with a user or the event log chain identifier; and updating log data stored in the database by adding, for each of the event logs of the identified second set of log data, the user information when the identified pair includes an identifier associated with the user and the user information and the action type when the identified pair includes an event log chain identifier and an action type (¶ 0026-0028).  While Anderson does teach user identifier, he does not explicitly teach wherein the identifier is alphanumeric.  Petersen does teach wherein the identifier is alphanumeric and wherein event log identifier can be alphanumeric (¶ Fig. 5, ¶ 0103).  Petersen also teaches the user information including a user's name, a user's login name, or a user's email address (fig. 5, ¶ 0111, 0103) and also teaches the identifying of pairs or more of alphanumeric identifiers in the consolidation of log messages (¶ 0111).  It would have been obvious to one of ordinary skill in the art to use the process of Petersen in the process of Anderson.  One of ordinary skill in the art would have been motivated to use the process of Petersen in the process of Anderson because Petersen teaches the collection and filtering of log event data based upon user activity, an explicit desire of Anderson. 
As per claim 2, Anderson teaches the method according to claim 1, further comprising filtering the log data based on the user information or the action type, and displaying the filtered log data (¶ 0025, 0035).
	As per claim 5, Anderson teaches the method according to claim 1, wherein the first log data type is a DeviceActionEvent log (¶ 0023-0024).
As per claim 6, Anderson teaches the method according to claim 1, wherein the identifier associated with a user is a permeterUuid value of an endpoint associated with the user (0026, wherein this value is undefined and is interpreted as a user ID; and the alphanumeric is taught by Petersen, as previously rejected).
As per claim 9, Anderson teaches the method according to claim 1, wherein the event log chain identifier is associated with event logs associated with a particular endpoint, the method further including adding additional information to the identified second set of event logs that include the event log chain identifier, the additional information include one or more of the operating system of the particular endpoint, an enrollment type of the particular endpoint, an enrollment state of the particular endpoint, and a serial number of the particular endpoint (¶ 0022, 0019).  Petersen teaches wherein alphanumeric identifiers and wherein the first log data type includes both the alphanumeric event log identifier and an action type ( fig. 5, ¶ 0111, 0103).
As per claim 10, Anderson teaches the method according to claim 1, wherein the event log chain identifier is a Correlation- ID value and the action type is a deviceActionType (¶ 0027, 0023; alphanumeric taught by Petersen).
As per claim 11, Anderson teaches a system for detecting and identifying an endpoint management event failure in an endpoint management system, the system comprising: a database; a processor in communication with the database, the processor configured to: generate event logs at the endpoint management system; store in the database log data comprising the generated event logs; identify a first set of log data by searching the log data for a first log data type, the first log data type having a data structure that includes: an identifier associated with a user and user information, or an event log chain identifier and an action type; when the first log data type includes both the alphanumeric identifier associated with the user and the user information identify pairs of the identifier associated with a user and the user information in the first data log, when the first log data type includes both the event log chain identifier and action action type, identify pairs of the event log chain identifier and the action type, in the first set of log data; for each of the identified pairs: identify a second set of log data that includes when the identified pair includes an identifier pair includes identifier associated with the user and the user information, the identifier associated with a user but not the corresponding user information, wherein identifying the second set of log data is performed by searching the log data for even logs that include the one of the identifier associated and when the identified pair includes an event log chain identifier and an action type, the event log chain identifier but not the corresponding the action type, wherein identifying the second set of log data is performed by searching the log data for event logs that include the event log chain identifier; and update log data stored in the database by adding, for each of the event logs of the identified second set of log data, the user information when the identified pair includes an identifier associated with the user and the user information, and the action type when the identified pair includes an event log chain identifier and an action type (¶ 0017-0019, 0025-0028).  While Anderson does teach user identifier, he does not explicitly teach wherein the identifier is alphanumeric.  Petersen does teach wherein the identifier is alphanumeric and wherein event log identifier can be alphanumeric (¶ Fig. 5, ¶ 0103).  Petersen also teaches the user information including a user's name, a user's login name, or a user's email address (fig. 5, ¶ 0111, 0103) and also teaches the identifying of pairs or more of alphanumeric identifiers in the consolidation of log messages (¶ 0111).  It would have been obvious to one of ordinary skill in the art to use the process of Petersen in the process of Anderson.  One of ordinary skill in the art would have been motivated to use the process of Petersen in the process of Anderson because Petersen teaches the collection and filtering of log event data based upon user activity, an explicit desire of Anderson. 
As per claim 12, Anderson teaches the system according to claim 11, further comprising a display in communication with the processor, and the processor further configured to filter the log data based on the user information and the action type, and display on the display the filtered log data (¶ 0025, 0035).
As per claim 15, Anderson teaches the system according to claim 11, wherein the first log data type is a DeviceActionEvent log (¶0027, 0024).
As per claim 16, Anderson teaches the system according to claim 11, wherein the identifier associated with a user is a permeterUuid value of an endpoint associated with the user (¶ 0026; the alphanumeric taught by Petersen).
As per claim 19, Anderson teaches the system according to claim 11, wherein the event log chain identifier is associated with event logs associated with a particular endpoint, the processor further configured to add additional information to the identified second set of event logs that include the event log chain identifier, the additional information include one or more of the operating system of the - 24 -particular endpoint, an enrollment type of the particular endpoint, the enrollment status of the particular endpoint, and a serial number of the particular endpoint (¶ 0022, 0019).
As per claim 20, Anderson teaches the system according to claim 11, wherein the event log chain identifier is a Correlation- ID value and the action type is a deviceActionType (¶ 0027, 0023).


5.	Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Petersen in view of Kulkarni et al. U.S. Patent 9,798,607.
As per claim 3, Anderson teaches the method according to claim 2.  Kulkarni teaches wherein displaying the filtered log data comprises displaying an error list that includes a predetermined number of the errors most frequently occurring in the filtered log data (column 14, line 60, column 15, line 9).  It would have been obvious to one of ordinary skill in the art to use the process of Kulkarni in the process of Anderson.  One of ordinary skill in the art would have been motivated to use the process of Kulkarni in the process of Anderson because Kulkarni teaches collecting event entries in a log with a corresponding message, an explicit desire of Anderson.
As per claim 13, Anderson teaches the system according to claim 12.  Kulkarni teaches wherein displaying the filtered log data comprises displaying an error list that includes a predetermined number of the errors most frequently occurring in the filtered log data (column 14, line 60, column 15, line 9).  It would have been obvious to one of ordinary skill in the art to use the process of Kulkarni in the process of Anderson.  One of ordinary skill in the art would have been motivated to use the process of Kulkarni in the process of Anderson because Kulkarni teaches collecting event entries in a log with a corresponding message, an explicit desire of Anderson.


6.	Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Petersen in view of Branton U.S. Patent Application Publication US2014/0279893A1.
As per claim 7, Anderson teaches the method according to claim 1.  Branton teaches wherein the identifier associated with a user is a userGuid value associated with the user (¶ 0035’ alphanumeric taught by Petersen).  It would have been obvious to one of ordinary skill in the art to use the process of Branton in the process of Anderson.  One of ordinary skill in the art would have been motivated to use the process of Branton in the process of Anderson because Branton teaches the storing of user data, an explicit desire of Anderson.
As per claim 17, Anderson teaches the system according to claim 11.  Branton teaches wherein the identifier associated with a user is a userGuid value associated with the user (¶ 0035; alphanumeric taught by Petersen).  It would have been obvious to one of ordinary skill in the art to use the process of Branton in the process of Anderson.  One of ordinary skill in the art would have been motivated to use the process of Branton in the process of Anderson because Branton teaches the storing of user data, an explicit desire of Anderson.


Allowable Subject Matter
7. 	Claims 4, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
8.	Applicant’s arguments, see the Remarks, filed 2/12/21, with respect to the rejection(s) of claim(s) 1 and 11 under Anderson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Petersen.
With respect to the arguments in the Remarks pertaining to the newly added “alphanumeric” identifiers, the examiner has brought in Petersen to explicitly teach this new matter.
The applicant has also argued that Anderson teaches away from using an alphanumeric identifier since he states the specific user may not be specifically identified.  The examiner contends that Anderson uses the non-restrictive phrase of “may not” and can be interpreted as not excluding identifying specific users, as the applicant has argued.
The applicant has also argued that Anderson does not teach the updating step as newly amended.  The examiner respectfully disagrees.  The examiner has remarked on this argument in the last Office Action as to teaching the updating step.  Petersen also teaches the consolidation of like messages in the event log and can be interpreted as updating the log (¶0111).
The applicant is also reminded by the examiner that the independent claims use multiple alternative embodiments, such as when the first log data includes the user identifier or when it includes the event log chain identifier.  Given the alternate language, the claims only have to be rejected on one of the embodiments and not both since the language is conditional on which is identified.  If both embodiments are meant to be available at the same time, the applicant is urged to place language such as “selected from a group comprising” each identifier or such like language.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113